Title: To Thomas Jefferson from Horatio Gates Spafford, 25 November 1822
From: Spafford, Horatio Gates
To: Jefferson, Thomas


Esteemed Friend,Thomas Jefferson:—
Troy, N.Y.
11 Mo. 25, 1822.
After 20 odd years of investigation as an operative Chemist, I have succeeded in demonstrating the truths of a philosophical theory, which enables me to make the very best of Cast-Steel, (a Pure carbonate of Iron,) with such facility as to make the manufacture easy & sufficiently profitable. The Steel has been severely tested by the best artisans & mechanics, & is pronounced absolutely superior to the best specimens ever imported. The theory embraces the making of Iron also, & assumes the principle that Iron, pure, is of one quality, uniformly good; that good Iron, sufficiently & equally carbonized, becomes good Steel:—& all this is amply proved by the practise of making, & its results. The system is a broad one, all entirely new, & is secured to me by two Patents. A company is formed, to go extensively into the manufacture of Steel, men of business, with an ample capital.Now,—all this I was anxious to let thee know, in gratitude for the kind attentions with which thou hast ever honored me. I also beg leave to say that as the discovery, to be made profitable to me, (and it has cost me a great deal of time, thought & money,) must be kept a secret, I contemplate trying the Congress for a special act of permission to let my specifications remain sealed Papers in the department of State, for the term of 14 years. I am ready to show that body that all I state is reality, proved in practise;—& I pray thee to favor me with thy opinions, whether, having done this, such an Act would be consistent & right, & likely to be granted by the National Legislature?Or,—were our Government disposed to be wise, & reasonably liberal, I would sell the right for a fair & just sum, to the government, for the benefit of the Country.In our country such are the habits of our people that no manufacturing establishment, employing a number of hands, can hope long to keep & enjoy any valuable secret process. Still, with a law to authorise a deposit of my specifications, sealed, for 14 years, in the department of State, I can sell my discovery in the art of making Steel, alone, far an annuity of 5000 dollars per annum, for 14 years.A little more, (for I trouble thee with as little as possible,) & I then beg leave to ask thy advice. I make Cast Steel, of the best quality, from the Ore of Iron, from Pigs, Bar Iron, &c., all uniformly good, at such a rate as to afford at least 100 per cent clear profit. From Iron Ore of a good quality, I absolutely make  it for less than the common selling prices of Bar Iron, made in the old way:—& Iron is made pure & good, for about half the expense of making it, by the usual processes known to artists in the old way. Admitting all this,—& I can prove it all, by persons of high respectability, & by actual experiment, anywhere, in a few hours, what had I better do with it? I hate lawyers & lawsuits, & I know the cupidity that would rob merit & ingenuity of their reward. My desires as to money are moderate. But nothing will ever tempt me to fail of having the Iron & steel bear the stamp of my name, let the world call it vanity, or what it will. I wish the Government would stipulate this much, & pay me for the discovery a sum equal to one third of what good judges should say the exclusive right, perfectly secured, for 14 years, would be worth, & let the lawyers & lawsuits sleep & die, or be taken care of by the government at its discretion.Have the goodness to excuse this intrusion on thy retirement, well earned & well merited by a long life devoted to thy country’s service. Should I go to Washington this winter, as I now propose, it seems to m most likely that I shall pay my respects to thee  Monticello, if a kind Providence permit. Heaven grant thee its choicest blessings, thou venerable Father of the Republic, & fill thy evening of life on earth with the consolations of peace, preparatory to a happy immortality in the regions of eternal blessedness. With great regard & affection, thy friend,Horatio Gates Spafford.